DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          NERMINE HANNA,
                             Appellant,

                                    v.

 NATIONSTAR MORTGAGE, LLC, UNKNOWN SPOUSE OF NERMINE
     HANNA n/k/a MOURAD HANNA, BRIDGET RUEBOTTOM,
    TIMOTHY AGRILLO, FREDERICK AGRILLO, BRIAN MADIO,
 BRIAN MADIO, AS TRUSTEE OF THE TESTAMENTARY TRUST OF
       DOLORES HOWARD, DATED DECEMBER 15, 2006,
   DANIELLE AGRILLO, MARIA SEBASTIAN, VILLAGE OF PALM
   SPRINGS, FLORIDA, CITY OF LAKE WORTH, FLORIDA, and
     COVERED BRIDGE CONDOMINIUM ASSOCIATION, INC.,
                        Appellees.

                              No. 4D18-2660

                              [July 11, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Susan R. Lubitz, Senior Judge; L.T. Case No.
502012CA004064XXXXMB.

  James R. Ackley of the Law Offices of James R. Ackley, P.A., West Palm
Beach, for appellant.

   Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller of
Akerman LLP, Fort Lauderdale, and Eric M. Levine of Akerman LLP, West
Palm Beach, for appellee Nationstar Mortgage LLC.

PER CURIAM.

   Affirmed.

LEVINE, C.J., KUNTZ, J., and BOATWRIGHT, JOE, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.